      Case 3:21-cv-00644-L-WVG Document 11 Filed 04/28/21 PageID.61 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURA PAYTON,                                   Case No.: 3:21-cv-00644-BEN-DEB
12                    Plaintiff,
                                                     ORDER GRANTING JOINT
13   v.                                              MOTION TO EXTEND TIME FOR
                                                     DEFENDANT TO RESPOND TO
14
     BANK OF AMERICA, N.A.,                          COMPLAINT
15
                         Defendant.
                                                     [ECF No. 8]
16
17         Plaintiff Laura Payton and Defendant Bank of America, N.A. filed a Joint Motion
18   for Extension of Time for Defendant to Respond to Plaintiff’s Complaint (the “Joint
19   Motion”). ECF No. 8. Good cause appearing, the Court GRANTS the Joint Motion.
20   Accordingly, Defendants shall file their responsive pleading on or before June 2, 2021.
21         IT IS SO ORDERED.
22
23         Dated: April 28, 2021                 ____________________________________
                                                      HON. ROGER T. BENITEZ
24                                                      United States District Judge
25
26
27
28

                                                 1
                                                                             21-CV-0644-BEN-DEB
